Case 3:20-cv-01563-RDM Document11 Filed 12/02/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES CHARLES MEININGER, ;
: CIVIL ACTION NO. 3:20-CV-1563
Plaintiff, : (JUDGE MARIANI)

: (Magistrate Judge Carlson)
V. ;

CITIZENS VOICE NEWSPAPER, et al.,
Defendants.

ORDER

 

AND NOW, THIS 2nd DAY OF DECEMBER 2020, upon review of Magistrate
Judge Martin C. Carlson’s Report and Recommendation (“R&R) (Doc. 10) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 10) is ADOPTED for the reasons set forth therein;
2. Plaintiffs Complaint (Doc. 1) is DISMISSED WITH PREJUDICE;

3. The Clerk of Court is directed to CLOSE this action.

ia

4 } a « 4
Ke aon
Robert D. Mariani
United States District Judge
